Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-15 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses an axle assembly for a collapsible structure, the axle assembly
comprising: an axle housing, the axle housing including a first end and a second end and an axle slidably disposed within the channel of the axle housing, the axle including a first axle end, an opposite second axle end, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the axle housing further comprising: a first planar portion, a second planar portion coupled to the first planar portion, a third planar portion coupled to the second planar portion and oriented parallel to the first planar portion, the first planar portion, the second planar portion, and the third planar portion collectively defining a channel extending between the first end and the second end, a first slot disposed on the third planar portion proximate to the first end of the axle housing, and a protrusion extending from the axle at a location between the first axle end and the second axle end, the protrusion being configured to fit within the first slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618